                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                   BUTTE DIVISION

 Charles Andrew and Joanie Kyle
 Dreisbach, individually and on behalf
 of their minor children H.M.D.,                  No. CV 19-52-BU-SEH
 C.S.D., and T.B.D.,

                              Plaintiffs,         ORDER

 VS.


 West American Insurance Company;
 and John Doe Defendants 1-V,

                             Defendants.

       On January 23, 2020, Defendant filed an Unopposed Motion to Allow

Associate Counsel to Appear at Preliminary Pretrial Conference.'

       ORDERED:

       I.        The Unopposed Motion to Allow Associate Counsel to Appear at

Preliminary Pretrial Conference 2 is GRANTED.




       1
           Doc. 13.
       2
           Doc. 13.
      2.       Ryan Heuwinkel, Esq., may attend the preliminary pretrial conference

scheduled for February 6, 2020, at 11 :00 a.m., in place of lead counsel, John E.

Bohyer, Esq.

      DATED this
                   . .J!/...-6
                             day of January, 2020.




                                                United States District Judge




                                          -2-
